Name: Council Regulation (EEC) No 3022/77 of 20 December 1977 amending Regulation (EEC) No 517/72 on the introduction of common rules for regular and special regular services by coach and bus between Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 77 Official Journal of the European Communities No L 358/ 1 i (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3022/77 of 20 December 1977 amending Regulation (EEC) No 517/72 on the introduction of common rules for regular and special regular services by coach and bus between Member States services between certain coastal regions of the Community which are separated by an area of sea and in order to enable Member States to apply to these services Article 20 under which they may waive certain requirements set out in that Regulatibn, THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of . the European Parliament ^ 1 ), Having regard to the opinion of the Economic- and Social Committee (2 ), s Whereas it is desirable to amend Council Regulation (EEC) No 517/72 of 28 February 1972 on the introduction of common rules for regular and special &gt; regular services by coach and bus between Member States (3 ), as amended by Regulation (EEC ) _ No 2442/72 ( 4 ), in order that the Regulation should take better account of the regular and special regular HAS ADOPTED THIS REGULATION: Sole Article The following subparagraph shall be added to Article 20 ( 1 ) of Regulation (EEC) No 517/72 : ' In the calculation of the distance referred to in the first subparagraph, no account shall be taken of the distance travelled on board a means of sea transport specially constructed and equipped for the carriage of commercial vehicles and operated as a regular service.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1977. For the Council The President J. CHABERT (!) OJ No C 53 , 8 . 3 . 1976, p. 8 . ( 2 ) OJ No C 50, 4 . 3 . 1976, p. 8 . ( 3 ) OJ No L 67, 20 . 3 . 1972, p. 19. ( 4 ) OJ No L 265, 24 . 11 . 1972, p. 7.